Citation Nr: 1141434	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran contends that he currently suffers from a bilateral foot disorder that is related to military service.  Specifically, the Veteran asserts that he sustained some type of injury to his feet during advanced infantry training for which he was treated and given instructions on foot exercises.  Subsequently, his foot pain continued and, while stationed in Germany, he was given special heels to put in his boots.  The Veteran asserts that since leaving service, walking has been painful and, now he also suffers from knee and back pain that he believes is attributable to his bilateral foot disorder.

The Veteran's available service medical records consist of a July 1963 pre-induction examination report, which notes that the Veteran was found to have third degree bilateral pes planus.  The defect was determined not to be disqualifying and the Veteran was found qualified for induction.  No additional defects were discovered upon physical inspection in October 1963.  No other service medical records are available.

Post service VA medical records dated from August 2006 to July 2007 show complaints of foot and low back pain, and diagnoses of pes planus, bilateral plantar fasciitis, bilateral midfoot degenerative joint disease, and low back discomfort.  Those records show that the Veteran reported an onset of bilateral foot pain over 20 years prior, with worsening since 2001, and an onset of daily back pain since August 2006.  Relating to his foot disorder, the Veteran also reported that he was given special heels for his boots while in Germany.  

In support of his claims for service connection, the Veteran has submitted a VA medical record dated in July 2008 that shows diagnoses of chronic lower back pain and pes planus.  It also references an April 2008 MRI of the lumbar spine which revealed disc bulges at L5-S1 and L4-5.  The examining VA physician assistant in July 2008 provided an opinion that it is at least as likely as not that the Veteran's current conditions are related to his military service.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed bilateral foot, bilateral knee, and low back disorders.  Although the Veteran has submitted a positive VA opinion in support of his claims for service connection for a bilateral foot disorder and a low back disorder, the Board finds that the opinion is insufficient for a grant of service connection.  Specifically, there is no indication that the VA physician assistant reviewed the Veteran's claims file or was otherwise familiar with the Veteran's medical history, and the physician assistant provided absolutely no rationale for the opinion offered.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In this regard, the opinion did not specify the conditions being attributed to service or address in-service incurrence; there is no discussion of any event, injury, or incident in service that caused any current foot or back disorder.  Nor did the opinion address the finding of third degree pes planus noted upon entrance into service.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Nevertheless, in light of the Veteran's competent lay statements regarding treatment for foot problems in service, and his lay statements regarding current foot problems of long-standing duration, it remains unclear to the Board whether the Veteran's current bilateral foot disorder is related to his active service.  While the Veteran is competent to testify regarding his current symptoms, he is not competent to diagnose or to relate any current symptoms to his active service as these issues involve complex medical questions.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that a remand for an additional VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's bilateral foot disorder claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Also, in regard to bilateral pes planus, as this condition was noted upon entrance examination, 38 U.S.C. § 1153 applies.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (providing that if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease.").  

Regarding the Veteran's claims for service connection for a bilateral knee disorder and a low back disorder, the Board observes that Veteran appears to be claiming service connection primarily on a secondary basis.  Therefore, if the VA examiner finds that a bilateral foot disorder is related to the Veteran's service, then the examiner should also provide an opinion on whether the Veteran's bilateral foot disorder caused or aggravates any currently-diagnosed bilateral knee or low back disorder.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, the Board observes that in his April 2007 application for VA compensation benefits, the Veteran reported a November 1963 onset date for his bilateral knee and low back disorders and stated that he believes his foot, knee, and back pain to be attributable to his military service.  Therefore, the VA examiner should also provide an opinion as to whether it is as likely as not that any currently-diagnosed knee disorder and any currently diagnosed back disorder are directly related to the Veteran's active military service.  The Board is required to consider all theories of entitlement raised either by the Veteran or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Finally, it appears that there may be outstanding VA medical records.  Specifically, no VA records dated after July 2008 have been associated with the claims folder, and that July 2008 VA medical record was submitted directly by the Veteran and not obtained by the RO.  Furthermore, that July 2008 VA medical record references an April 2008 MRI of the Veteran's lumbar spine for which no record has been associated with the claims file.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Orlando and Tampa VA Medical Centers dated from July 2007.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral foot, bilateral knee, and low back disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's July 1963 pre-induction examination showing third degree bilateral pes planus, and the July 2008 VA physician assistant's opinion.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should:

(a)  Diagnose any bilateral foot disorder, bilateral knee disorder, and low back disorder.  

(b)  In regard to bilateral pes planus, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing bilateral pes planus underwent an increase in severity in service (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up)?  For purposes of the opinion, the examiner should presume the Veteran's statements regarding treatment in service for a bilateral foot disorder to be credible.

(c)  If yes, is the increase in severity of the bilateral pes planus clearly (i.e., highest degree of medical certainty) due to the natural progress of the disease?  

(d)  In regard to a bilateral foot disorder (other than bilateral pes planus), state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral foot disorder first manifested in or is otherwise related to the Veteran's active duty or any incident therein.  For purposes of the opinion, the examiner should presume the Veteran's statements regarding treatment in service for a bilateral foot disorder to be credible.

(e)  State whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disorder first manifested in or is otherwise related to the Veteran's active duty or any incident therein.

(f) State whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder first manifested in or is otherwise related to the Veteran's active duty or any incident therein.

(g)   If a bilateral foot disorder is determined to have been incurred in or aggravated by the Veteran's active service, state whether it is at least as likely as not (50 percent probability or greater) that any current bilateral knee disorder or any current low back disorder was caused or is aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's bilateral foot disorder.  If the examiner finds that any bilateral knee disorder or any low back disorder is aggravated by the bilateral foot disorder, the examiner should quantify the degree of aggravation if possible.

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


